Citation Nr: 0029493	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  94-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased evaluation for the postoperative 
residuals of a torn medial meniscus of the right knee, 
currently rated 30 percent disabling.

Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1982.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which continued a 10 
percent disability evaluation for the veteran's residuals of 
a post operative torn medial meniscus of the right knee.  In 
a September 1994 rating decision, a 30 percent disability 
evaluation was assigned.

The Board remanded the veteran's case for further development 
in March 1997.  The RO, in an October 1998 rating decision, 
expanded the grant of service connection for the veteran's 
right knee disability to include degenerative arthritis and 
assigned a separate 10 percent disability evaluation.  The 
case was returned to the Board in June 1999.

In July 1999, the Board again remanded the veteran's case for 
further development including examination, which the veteran 
underwent in December 1999.  The Board noted in that remand 
that the representative requested that the case be remanded 
for a complete examination, as the previous examinations were 
inadequate.  Later the case was returned to the Board.  
Subsequently in March 2000, on the basis that the December 
1999 VA examination was incomplete, the Board remanded the 
case for another examination.  The case has now been returned 
to the Board.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is manifested by 
complaints of right knee pain and swelling.  Examination 
showed severe pain and positive grind test and crepitance; 
positive ACL laxity; no joint effusion; and osteoarthritis.  
Range of motion was from 0 to 120 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5257, 5260, 5261 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 5002 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record, which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.

A December 1982 RO rating decision granted service connection 
for a right knee disability, for which that decision assigned 
a 10 percent evaluation.  This was based on service medical 
records, which showed treatment during service in March 1982 
for right knee pain, and effusion and limited range of motion 
after the veteran fell in a ditch.  Later in July 1998, the 
veteran underwent an arthrotomy.  In the December 1982 rating 
decision, the RO also considered an October 1982 VA 
examination report, which showed no effusion, tenderness, or 
instability.

The subsequent record includes private and VA medical records 
including for treatment and several VA examinations between 
September 1985 and December 1999.  

During VA examination in October 1992, the veteran complained 
of pain in his right knee; and swelling and popping after he 
would cross his legs.  On examination, there was no evidence 
of swelling, deformity, subluxation, lateral instability, 
nonunion or malunion.  There were no abnormal signs, 
including for McMurray and drawer signs.  The range of motion 
was from 5 to 100 degrees.  

During VA examination in June 1994, the veteran complained of 
occasional pain and swelling; and morning stiffness.  On 
examination, there was no quadriceps atrophy, and the range 
of motion of the knee was from 0 to 140 degrees.  There was 
some mild tenderness along the medial joint line, and no 
active effusion.  He had a positive anterior drawer test, and 
a grossly positive Lachman.

VA medical records show that a right knee MRI report of 
September 1993 concluded with impressions of complete 
anterior cruciate ligament tear; tear of the anterior horn 
and body of the medial meniscus; severe cartilage loss on the 
posterior weight bearing surface of the medial femoral 
condyle; and moderate sized right knee effusion.  In December 
1993, the veteran underwent arthroscopy of the right knee to 
treat a right medial meniscus tear.

Private medical records show that the veteran underwent right 
knee anterior cruciate ligament reconstruction in July 1996.  
Later that month, during a follow-up examination, the veteran 
was able to move his knee only to 70 degrees.  The note 
indicated that the knee was kind of tight, but the veteran 
reported that it felt great and he could really sense the 
stability and was doing fine.

During VA examination in February 1998, the veteran indicated 
that he believed that his knee was not stable, and he 
continued to wear a knee brace.  The report noted that the 
veteran was able to work full-time in work that including 
lifting and hauling heavy items, and he had not missed any 
days since returning after his ACL reconstruction.  On 
examination, there was mild quadriceps atrophy; no effusion; 
the patella had normal mobility and was nontender.  Shrug 
sign and apprehension sign were negative, and there was good 
patellofemoral tracking.  The surgical incision and joint 
line were nontender.  McMurray's, Lockman's, and 
Anterior/posterior drawer signs were all negative.  
Neurovascular status was intact; and the range of motion of 
the knee was from 5 degrees of hyperextension to 120 degrees 
of flexion; compared with 5 and 137 degrees respectively, 
with the other knee.  The assessment was right knee ACL 
chronic subsequently reconstruction with a bone patellar 
tendon bone graft with significant loss of flexion.  The 
instability problems seems to have been solved by surgery, 
however, the veteran did remain with decreased range of 
motion.  The examiner opined that he did not believe the 
veteran had significant disability, as he was able to work 
full-time as a laborer.

During an April 1998 VA examination, the veteran complained 
of persistent pain and swelling about the right knee.  He 
reported complaints of instability that was different from 
prior to his ACL reconstruction.  He felt that his knee 
buckled sometimes when walking.  He had pain over the 
anterior knee and felt that his kneecap would grind when 
walking.  He denied any frank locking, but reported that it 
catches when he ranges it.  He was still working full time 
and wore a knee brace.  On examination, he had no effusion.  
Range of motion was from 0 to 120 degrees.  He had 
crepitation with range of motion.  He had pseudolaxity 
medially on valgus stress testing, and his lateral collateral 
ligament was stable.  His PCL was stable, and his ACL had 1+ 
laxity with no clear end point.  He was extremely tender over 
the medial joint line, and had pain with McMurray's testing 
medially.  Examination revealed positive patellar grind.  He 
was tender under the medial and lateral patellar facets.  X-
rays from November 1995 were reviewed and showed changes 
consistent with degenerative arthritis of the right knee with 
some medial compartmental narrowing and chondral calcinosis.  

The examiner concluded by noting that the veteran had 
complaints of instability, which the examiner believed 
involved the patellofemoral articulation and early arthritis, 
which was probably forming there.  The examiner noted that 
the veteran had some quadriceps atrophy also which lends to 
aggravate the patellofemoral problem and extensor mechanism, 
causing subjective instability and knee buckling.

During VA examination in December 1999, the veteran reported 
a history of falling into a drainage ditch during service, 
which resulted in multiple knee scopes, medial meniscectomy 
essentially and an ACL in July 1996, which he stated made his 
knee stable.  He reported, however, that he continued to have 
medial joint line pain and with x-ray showing medial joint 
line osteoarthritis along with narrowing on the medial side.  
He reported that in September 1998, he had an osteotomy, 
which he stated had not increased his pain at all or his 
ability to do his work or stand for prolonged periods of 
time.

On examination, his right knee's range of motion was 
approximately from 0-120 degrees.  The report noted pain, 
which was quite extreme at either hyperextension or greater 
than 120 degrees of flexion.  The veteran had a quite severe 
medial joint line pain along with positive grind test, which 
made him wince, along with positive crepitance, which also 
created pain.  The report noted that the veteran's 
neurovascular status was intact.  X-rays were reviewed and 
showed consistently medial compartment narrowing along with 
early signs of arthritis.  

The examiner provided opinions to address questions posed in 
the July 1999 Board remand.  The examiner opined that pain 
did limit the right knee's functionality during flare-ups or 
extended use, given his history along with his x-ray findings 
and physical exam findings.  The examiner indicated an 
opinion that the joint exhibits weakened movement, excess 
[fatigability], and incoordination.  The examiner noted that 
there were arthritic changes in the right knee joint.  In the 
medial side the veteran was noted to have a lot of pain and 
difficulty with prolonged standing or squatting , and that 
this would then weaken this joint along with great pain and 
fatigability.  

The RO has rated the veteran's right knee condition under 38 
C.F.R. § 4.71a, DC 5257, pursuant to which "other" knee 
impairments are evaluated, including those demonstrating 
recurrent subluxation or lateral instability.  Under DC 5257, 
a 30 percent rating, which is the maximum under that code, 
requires severe knee impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).  In the veteran's case, the two 
most recent medical examinations, in April 1998 and December 
1999, show decreased motion of the right leg with flexion to 
120 (full flexion is to 140 degrees, per 38 C.F.R § 4.71a 
Plate II), with no effusion, but with crepitation on range of 
motion, and positive patellar grind.  The veteran's lateral 
collateral ligament and PCL were stable; and the ACL had 1+ 
laxity.  In December 1999, the knee had quite severe mid 
joint line pain; with positive grind test and positive 
crepitance.  Subjectively, the veteran has reported that he 
has persistent pain and instability, and has swelling.

After carefully reviewing the above evidence, the Board 
concludes that an increased evaluation is not warranted.  The 
veteran is already assigned the maximum rating assignable 
under 38 C.F.R § 5257 for severe knee impairment.  While the 
recent record shows complaints of instability, the medical 
record noted pseudolaxity medially, with stable collateral 
ligament and PCL, and ACL with 1+ laxity with no clear end 
point.  On the basis of these objective findings regarding 
instability or subluxation associated with the right knee on 
recent examination, the Board finds that an increased 
scheduler evaluation is not warranted under DC 5257.  

The Board notes that, since the veteran's disability is rated 
under Diagnostic Code 5257, a code which is not predicated on 
loss of range of motion, 38 C.F.R. 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has considered other Diagnostic Codes which could 
be applicable. Limitation of flexion of the leg is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, which 
provides ratings of 0 percent where flexion is limited to 60 
degrees or more, 10 percent with flexion limited to 45 
degrees; 20 percent with flexion limited to 30 degrees, and 
30 percent where flexion of the leg is limited to 15 degrees.  
Limitation of extension of the leg is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5261, which provides for ratings of 0 
percent where extension is limited to 5 degrees, 10 percent 
where extension is limited to 10 degrees, and thereafter 
proceeds incrementally to a maximum rating of 50 percent 
where extension is limited to 45 degrees.

The veteran's right knee clearly does not exhibit limitation 
of flexion of the leg to a compensable degree under 
Diagnostic Code 5260, since flexion was documented as to 120 
degrees.  In addition his right knee disability does not 
exhibit limitation of extension to a compensable degree under 
Diagnostic Code 5261 since extension has been documented to 0 
degrees.  Thus an increased rating cannot be assigned under 
these Codes.

In July 1997, VA's General Counsel issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who has 
both arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 (or 5010) and 5257, 
while cautioning that any such rating must be based on 
additional disabling symptomatology.  Cf. 38 U.S.C.A. § 4.14 
(rating of same disability under different diagnostic codes 
constitutes "pyramiding," and is to be avoided); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (facial scars entitled 
to separate ratings for both pain and disfigurement).  

In this case, the Board notes that the veteran is already 
assigned the maximum separate rating of 10 percent, 
assignable under Diagnostic Code 5003, for arthritis 
established by X-ray findings in the knee joint with a 
noncompensable limitation of motion.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5010, 5003.  In this regard, the Board notes 
that the veteran's limitation of range of motion is not 
limited to a compensable degree.  Therefore, the Board is 
persuaded that the evidence does not support a finding that a 
separate rating in excess of 10 percent for traumatic 
arthritis is appropriate.

The Board has also considered Diagnostic Codes 5256, 5258, 
5262, and 5263, but these are not applicable because the 
record does not show that the veteran has ankylosis, 
dislocated semi-lunar cartilage, malunion or nonunion of the 
tibia or fibula, or genu recurvatum.  38 C.F.R. Part 4 
Diagnostic Codes 5256, 5258, 5262, 5263 (1999).

The Board further notes that a VA orthopedic examination was 
ordered in conjunction with the veteran's claim by a May 2000 
letter per Remand request.  The record contains a report 
dated in June 2000, which indicates that the veteran failed 
to report for that scheduled examination.  The governing 
regulation provides that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without good cause, fails to report for such 
examination, action shall be taken in accordance paragraphs 
(b) or (c) of 38 C.F.R. § 3.655 (1999).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Paragraph (b) provides that when the 
examination was scheduled in conjunction with a claim for an 
increased evaluation, the claim shall be denied.  38 C.F.R. § 
3.655(a)(b) (1999).  The record does not reflect any reason 
that may have affected the veteran's ability to report for 
the scheduled examination.  Thus in conclusion, on the basis 
of all of the foregoing, the claim must be denied.


ORDER

Entitlement to an increased evaluation for postoperative 
residuals of a torn medial meniscus of the right knee, is 
denied.

Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, is denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 7 -


